MEMORANDUM ***
Roberto Cruz-Hernandez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”), summarily affirming an Immigration Judge’s (“IJ”) denial of his request for suspension of deportation. We dismiss the petition for review because the IJ ultimately denied the request as a matter of discretion and, therefore, we lack jurisdiction to consider that decision. See Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.